Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 2 September 2021, submitted after the mailing of a final rejection under pilot program AFCP2.0, in which claims 2, 7, 12, 18 have been amended, and claims 6 and 17 have been cancelled, has been entered.
Claims 2, 4-5, 7-10, 12, 14-16 and 18-21 are pending.
Claims 2, 4-5, 7-10, 12, 14-16 and 18-21 are being examined on their merits herein.
Response to arguments of 2 September 2021
In view of Applicant’s amendment of 2 September 2021, all the rejections to claims 6, 17 are herein withdrawn. Claims 6, 17 have been cancelled.
On 2 September 2021, Applicant has amended independent claim 2 to recite that the rumen bypass of the compound of formula (I) or formula (II) is at least 75%; Applicant has amended claim 12 to be drawn to a method for increasing methionine hydroxy analog provided to a ruminant's small intestine for absorption by increasing rumen bypass of the methionine hydroxy analog, the method comprising administering to the ruminant an effective amount of a compound of Formula (I) or Formula (II) […] wherein 
the increase in methionine hydroxy analog provided to the ruminant's small intestine and the increase in rumen bypass upon administration of the compound of Formula (I) or Formula (II) are relative to administration of 2-hydroxy-4-methylthio-butanoic acid, and 
the rumen bypass of the compound of Formula (I) or Formula (II) is at least 75%.

The examiner acknowledges the data in Applicant’s Specification, Table 4, showing unexpectedly better ruminal stability/increased rumen bypass (at least 75%) with instant compounds of Formula (II) (named  C18 ester, or  C14 ester in Table 4, see structures in the section reasons for allowance below), or with instant compounds of Formula (I) (named OH C18 ester in Table 4), 
versus rumen bypass of 40 to 55% taught by Knight for esters of MHA such as the methyl, ethyl, 2-propyl, butyl, or 3-methylbutyl esters of MHA, and 
versus rumen bypass of 40.69% or 19.73% with 2-hydroxy-4-(methylthio)butanoic acid (Table 4). 
In view of the data in Table 4, showing unexpectedly better ruminal stability/increased rumen bypass (at least 75%) with instant compounds of Formula (II) or with instant compounds of Formula (I), compared to esters of MHA taught by Knight, and in view of Applicant’s amendment of 2 September 2021, the rejection of claims 2, 4-10, 12 and 14-21 under 35 U.S.C. 103 over Arhancet and Knight, is herein withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Shirley Bissen Patent Agent for Applicant, on 15 September 2021. The amendment below refers to the claims of 2 September 2021.
The application has been amended as follows:
In claim 12 (page 4, lines 1-4), delete the text which is

    PNG
    media_image1.png
    124
    660
    media_image1.png
    Greyscale

and insert
-- the increase in methionine hydroxy analog provided to the ruminant's small intestine and the increase in rumen bypass upon administration of the compound of Formula (I) or Formula (II) are relative to administration of 2-hydroxy-4-methylthio-butanoic acid, and 
the rumen bypass of the compound of Formula (I) or Formula (II) is at least 75%. --

Allowable Subject Matter
Claims 2, 4-5, 7-10, 12, 14-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Knight (US 6,017,563, cited in IDS) discloses the closest prior art, namely a method for increasing rumen bypass of methionine in a ruminant (hydroxy analog of methionine provides a source of bypass methionine in cows, i.e., increasing methionine rumen bypass; column 3, lines 35-70; column 5, lines 45-55; column 10, lines 55-65), the method comprising administering to the ruminant a chemically modified methionine hydroxy analog.

	The method taught by Knight (US 6,017,563) does not anticipate, nor does it render obvious a claimed method of the instant application for the following reasons:
 Applicant has shown (Specification, Table 4) that the instant elected species (named  C18 ester) or the C14 alkyl ester of 2-hydroxy-4-(methylthio)butanoic acid (named  C14 ester), which are compounds of instant formula (II) 
    PNG
    media_image2.png
    212
    231
    media_image2.png
    Greyscale
in which R1 is methyl, n = 2, k = 1, R2 is C18 alkyl or C14 alkyl, respectively; and
compound OH C18 ester 
    PNG
    media_image3.png
    208
    195
    media_image3.png
    Greyscale
 , which is a compound of Formula (I) where R1 is methyl, n = 2, k = 1, R2 is C18 alkyl, 


    PNG
    media_image4.png
    146
    482
    media_image4.png
    Greyscale

than 2-hydroxy-4-(methylthio)butanoic acid (ruminal undegradability 40.69% in Experiment 1 and 19.73% in Experiment 2, Table 4); this correlates with increased rumen bypass with these compounds relative to administration of 2-hydroxy-4-(methylthio)butanoic acid. 
Importantly, the instant compounds of Formula (II) and of Formula (I) show significantly better ruminal stability/ significantly increased (at least 75%) rumen bypass compared to the rumen bypass of 40 to 55% taught by Knight for esters of MHA such as the methyl, ethyl, 2-propyl, butyl, or 3-methylbutyl esters of MHA. 
Such an improvement in ruminal stability/ increase in rumen bypass with the instant compounds of Formula (II) or of Formula (I), versus the esters of MHA taught by Knight, is noteworthy and unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627